Name: 85/354/EEC: Commission Decision of 4 July 1985 amending Decision 85/96/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Uruguay
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  America;  animal product;  trade
 Date Published: 1985-07-20

 Avis juridique important|31985D035485/354/EEC: Commission Decision of 4 July 1985 amending Decision 85/96/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Uruguay Official Journal L 188 , 20/07/1985 P. 0051 - 0051*****COMMISSION DECISION of 4 July 1985 amending Decision 85/96/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Uruguay (85/354/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 16 and 28 thereof, Whereas animal health conditions and veterinary certification requirements for imports of fresh meat from Uruguay have been established by Commission Decision 85/96/EEC (3); Whereas it is necessary to extend the period mentioned in Article 5 of Decision 85/96/EEC concerning the use of animal health certificates; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 85/96/EEC, '31 March 1985' is hereby replaced by '31 July 1985'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 36, 8. 2. 1985, p. 34.